DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach numerous weathering/aging devices and methods.  The prior art devices can be non-rotating and have a plurality of evenly-distributed ultraviolet lamps for artificially aging samples.  The prior art do not appear to teach/suggest weathering/aging devices where "each of the UV bulbs being supported at a top end thereof by a frame connected to a wall of the non-rotating air-sealed vessel so that each of the UV bulbs is positioned proximate opposite edges of adjacent insulating glass unit test samples and so that each of the UV bulbs is positioned closer to said opposite edges than a center of the vessel" in combination with the remaining limitations in the claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856